El Juez Asociado Su. Wole,
emitió la opinión del tribunal;
Esta es una solicitud por la que se interesa la expedición de un auto de certiorari. Se estableció una demanda en la corte municipal de Mayagüez en reclamación de cincuenta y cuatro dollars y cuarenta centavos. En la solicitud se alega que el peticionario no fué notificado del procedimiento que contra él se estableció; que con posterioridad á la presentación de la demanda contra él establecida compareció ante la corté formulando excepción previa á la misma, basando la referida excepción en el hecho de ser él residente del pueblo de Añasco, por lo que la corte municipal de Mayagüez no tenía jurisdic-ción para conocer del caso. La corte desestimó la excepción por no haber comparecido el peticionario al juicio, dictando dicha corte sentencia contra él por -la suma reclamada. El solicitante estableció apelación ante la Corte de Distrito de Mayagüez, donde fué descutida dicha excepción previa. Cree-mos que la Corte de Distrito de Mayágüez resolvió correcta-mente que el peticionario renunció al derecho que tenía de ser *306notificado debidamente por fiaber comparecido y formulado excepción en la corte municipal.
La sección 87 del Código de Enjuiciamiento Civil deter-mina la forma de promover acciones civiles por medio de de-mandas, y la 88 prescribe que el demandado renuncia al de-recho de ser citado por el hecho de comparecer y contestar, ó tomar excepción.
La propia forma de presentar la cuestión de jurisdicción de la corte es, ya por contestación á la demanda expresando el hecho de residir en otro pueblo, ó por medio de una moción fundada en declaraciones juradas para anular las citaciones, si el demandado ha sido notificado indebidamente.
: La excepción previa, sin embargo, según ha dicho el juez de distrito, admite M verdad de los hechos expresados en la demanda. No pueden presentarse nuevos hechos por medio de excepción.' (Guasp v. Sucesión Rosch, Dec. de P. R., vol. II, p. 641.)
La objeción hecha en cuanto á que la corte municipal de Mayagüez, y, por consiguiente, la de Distrito de esa ciudad, no tenía competencia en apelación, fué debidaménte desesti-mada, y no haciendo el peticionario alegación ninguna, la corte dictó sentencia en contra de él. El auto de certiorari debe ser denegado.

Denegado.

Jueces concurrente : Sres. Presidente Quiñones y Aso-ciados, Hernández, Figueras y MacLeary.